Case 1:20-cv-00074-TSK-MJA Document 126 Filed 04/15/21 Page 1 of 23 PageID #: 1647



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

   JUSTIN BUTCHER and JENNIFER
   BUTCHER, husband and wife,
   Residents of Big Stone Gap,
   Virginia,

               Plaintiffs,

   v.                                      Civil Action No. 1:20-CV-74
                                                     (Judge Kleeh)
   HALLIBURTON ENERGY SERVICES,
   INC., a Delaware corporation,
   ANTERO RESOURCES CORPORATION,
   a Delaware corporation, and
   SAFETY MANAGEMENT SYSTEMS,
   LLC, a Louisiana Corporation,

               Defendants.

                      MEMORANDUM OPINION AND ORDER
                  GRANTING IN PART AND DENYING IN PART
    DEFENDANT HALLIBURTON ENERGY SERVICES, INC.’S MOTION TO DISMISS


        Pending before the Court is Defendant Halliburton Energy

   Services, Inc.’s (“Halliburton”) Motion to Dismiss [ECF No. 60].

   The matter is fully briefed and ripe for decision.        For the reasons

   discussed herein, the motion is granted, in part, and denied, in

   part.

                    I.    FACTUAL AND PROCEDURAL BACKGROUND

        Plaintiff    Justin    Butcher   (sometimes    hereinafter    “Justin

   Butcher” or “Butcher”) is a resident of Appalachia, Wise County,

   Virginia.    Amend. Compl., ECF No. 56, at ¶ 2.           Butcher alleges

   he worked for Halliburton Energy Services, Inc. (“Halliburton”) in

   Pennsboro, Ritchie County, West Virginia.          Id.   He was based out
Case 1:20-cv-00074-TSK-MJA Document 126 Filed 04/15/21 Page 2 of 23 PageID #: 1648
                      MEMORANDUM OPINION AND ORDER
                  GRANTING IN PART AND DENYING IN PART
    DEFENDANT HALLIBURTON ENERGY SERVICES, INC.’S MOTION TO DISMISS

   of Halliburton’s Zanesville, Ohio yard.             Id. at Ex. 8.     At the

   time of the injury giving rise to this litigation, Butcher was

   working at a customer’s location – Defendant Antero Resources

   Corporation (“Antero”) – in Ritchie County, West Virginia.              Id.

        Butcher suffered a workplace injury on April 30, 2018 while

   working on Antero’s Petroleum Pad 3225, again, in Ritchie County,

   West Virginia.     Specifically, Butcher alleges he was performing

   general maintenance on a Q10-high pressure pump and injured his

   hand when he reached into a pot.          Id. at ¶17.

        The number of days Butcher spent working within the borders

   of the state of West Virginia is a significant issue here.              Those

   dates are addressed in the Amended Complaint and established by

   Halliburton’s    payroll    records   and     the   affidavit    of   Jessica

   Knittle, HSE Manager.      ECF Nos. 61-1 and 61-2.      Again, he commenced

   employment with Halliburton in Ohio on February 6, 2018.                 From

   that start date through March 13, 2018, Butcher was either training

   (i.e., working) in Ohio or had scheduled time off.              On March 14,

   2018, Butcher worked on the aforementioned well pad in Ritchie

   County, West Virginia.      From March 23, 2018 through April 5, 2018,

   he was either on vacation or had scheduled time off.                  Butcher

   returned to Ritchie County, West Virginia for work on April 6,

   2018 and worked there through April 17, 2018.             He had time off

   from work from April 18, 2018 through April 23, 2018.                 Butcher


                                         2
Case 1:20-cv-00074-TSK-MJA Document 126 Filed 04/15/21 Page 3 of 23 PageID #: 1649
                      MEMORANDUM OPINION AND ORDER
                  GRANTING IN PART AND DENYING IN PART
    DEFENDANT HALLIBURTON ENERGY SERVICES, INC.’S MOTION TO DISMISS

   resumed work on the Ritchie County well pad on April 24, 2018 and

   worked there through the date of injury, April 30, 2018.

        Plaintiffs allege Justin Butcher was assigned or physically

   present in West Virginia for 48 calendar days. Some of those days

   represent days where Plaintiff did not perform work or was on

   scheduled     vacation.      Plaintiffs’   Amended   Complaint    scarcely

   addresses the issue but does not allege Justin Butcher performed

   work in excess of thirty (30) days within the borders of West

   Virginia.     Plaintiff’s Response Brief argues, multiple times, he

   worked in West Virginia EXACTLY thirty (30) days.            Halliburton’s

   aforementioned exhibits count Butcher’s days performing work in

   West Virginia at 28.

        Plaintiff Butcher alleges a number of causes of action against

   Defendants.    Halliburton’s motion focuses on the claims for injury

   in violation of West Virginia Code § 23-4-2 otherwise known as a

   deliberate     intent     claim   (Count   III),   workers    compensation

   discrimination in violation of West Virginia Code § 23-5A-1 et

   seq. (Count VI) and workers’ compensation fraud (also, Count VI).

                               II.   STANDARD OF REVIEW

        A. Rule 12(b)(1)

        Rule 12 of the Federal Rules of Civil Procedure provides that

   “[i]f the court determines at any time that it lacks subject-

   matter jurisdiction, the court must dismiss the action.” Fed. R.


                                         3
Case 1:20-cv-00074-TSK-MJA Document 126 Filed 04/15/21 Page 4 of 23 PageID #: 1650
                         MEMORANDUM OPINION AND ORDER
                     GRANTING IN PART AND DENYING IN PART
       DEFENDANT HALLIBURTON ENERGY SERVICES, INC.’S MOTION TO DISMISS

   Civ. P. 12(h)(3). Parties may present that defense via motion.

   See Fed. R. Civ. P. 12(b)(1).     The burden of proving subject matter

   jurisdiction on a motion to dismiss lies with the party asserting

   jurisdiction. CSX Transp., Inc. v. Gilkison, No. 5:05CV202, 2009

   WL 426265, at *2 (N.D.W. Va. Feb. 19, 2009). 1 No presumptive

   truthfulness attaches to the plaintiff's allegations, and the

   existence of disputed material facts will not preclude the trial

   court from evaluating the merits of the jurisdictional claims. Id.

   at *2.

           B. Rule 12(b)(6)

           Rule 12(b)(6) allows a defendant to move for dismissal upon

   the ground that a complaint does not “state a claim upon which

   relief can be granted.” In ruling on a 12(b)(6) motion to dismiss,

   a court “must accept as true all of the factual allegations

   contained in the complaint.” Anderson v. Sara Lee Corp., 508 F.3d

   181, 188 (4th Cir. 2007) (quoting Erickson v. Pardus, 551 U.S. 89,

   94 (2007)). A court is “not bound to accept as true a legal

   conclusion couched as a factual allegation.” Papasan v. Allain,

   478 U.S. 265, 286 (1986).




   1 Plaintiffs’ reliance on the guidance of the Supreme Court of
   Appeals of West Virginia and Saverse v. Allstate Ins. Co., 672
   S.E.2d 355 (W. Va. 2008) with respect to the relative burdens
   imposed under the FEDERAL Rules of Civil Procedure is inapposite.
                                        4
Case 1:20-cv-00074-TSK-MJA Document 126 Filed 04/15/21 Page 5 of 23 PageID #: 1651
                      MEMORANDUM OPINION AND ORDER
                  GRANTING IN PART AND DENYING IN PART
    DEFENDANT HALLIBURTON ENERGY SERVICES, INC.’S MOTION TO DISMISS

        A court should dismiss a complaint if it does not contain

   “enough facts to state a claim to relief that is plausible on its

   face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).

   Plausibility exists “when the plaintiff pleads factual content

   that allows the court to draw the reasonable inference that the

   defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,

   556 U.S. 662, 678 (2009). A motion to dismiss “does not resolve

   contests surrounding the facts, the merits of a claim, or the

   applicability of defenses.” Republican Party of N.C. v. Martin,

   980 F.2d 942, 952 (4th Cir. 1992).

              A motion filed under Rule 12(b)(6) challenges
              the legal sufficiency of a complaint, Jordan
              v. Alternative Resources Corp., 458 F.3d 332,
              338 (4th Cir. 2006), considered with the
              assumption that the facts alleged are true,
              Eastern Shore Mkts, Inc. v. J.D. Assocs. Ltd.
              P'ship, 213 F.3d 175, 180 (4th Cir. 2000). And
              the legal sufficiency of a complaint is
              measured by whether it meets the standards for
              a pleading stated in Rule 8 (providing general
              rules of pleading), Rule 9 (providing rules
              for pleading special matters), Rule 10
              (specifying pleading form), Rule 11 (requiring
              the signing of a pleading and stating its
              significance), and Rule 12(b)(6) (requiring
              that a complaint state a claim upon which
              relief can be granted).

   Francis v. Giacomelli, 588 F.3d 186, 192 (4th Cir. 2009)

        C.    Application

        Halliburton urges the Court to proceed under Rule 12(b)(1)

   challenging this Court’s jurisdiction.           However, Halliburton’s


                                        5
Case 1:20-cv-00074-TSK-MJA Document 126 Filed 04/15/21 Page 6 of 23 PageID #: 1652
                         MEMORANDUM OPINION AND ORDER
                     GRANTING IN PART AND DENYING IN PART
       DEFENDANT HALLIBURTON ENERGY SERVICES, INC.’S MOTION TO DISMISS

   motion under this procedural avenue is misplaced.                  “A court must

   have the power to decide the claim before it (subject-matter

   jurisdiction) and power over the parties before it (personal

   jurisdiction) before it can resolve a case.”                Lightfoot v. Cendant

   Mortg. Corp., -- U.S. --, 137 S. Ct. 553, 562 (2017) (internal

   citation omitted).      Although Halliburton argues (and as this Court

   concludes) Plaintiff Justin Butcher cannot seek relief under W.

   Va. Code § 23-4-2, the question of whether this Court has the

   authority or power to decide such a question – the core of a

   subject matter jurisdiction challenge - can hardly be disputed.

   Plaintiffs originally filed this matter in this Court and alleged

   jurisdiction was proper under “29 [sic] USCA §1332.”                   ECF No. 1 at

   ¶ 12.    Subsequently, Plaintiffs filed their Amended Complaint [ECF

   No.    56],   the   operative    pleading       currently     before    the    Court,

   alleging the same jurisdictional predicate – that this matter

   represents     “a   dispute     between       citizens   of   different       states,

   wherein the amount in controversy, including costs, exceeds the

   jurisdictional threshold of $75,000.”              ECF No. 56 at ¶ 12.         At no

   point has any party challenged whether the requirements of 28

   U.S.C. § 1332 have been satisfied. 2


   2  Of course, unlike personal jurisdiction, subject matter
   jurisdiction can never be forfeited or waived. See U.S. v. Cotton,
   535 U.S. 625, 630 (2002). The Court, mindful of its obligation to
   always ensure subject matter jurisdiction exists, see, e.g., Rule
   12(h)(3), can find no basis to legitimately question whether the
                                             6
Case 1:20-cv-00074-TSK-MJA Document 126 Filed 04/15/21 Page 7 of 23 PageID #: 1653
                      MEMORANDUM OPINION AND ORDER
                  GRANTING IN PART AND DENYING IN PART
    DEFENDANT HALLIBURTON ENERGY SERVICES, INC.’S MOTION TO DISMISS

        Instead,     Halliburton    advances    the    argument    that    because

   Plaintiff Justin Butcher cannot avail himself of the protections

   of   West     Virginia   workers’   compensation       law,    including     the

   deliberate intent statute, this Court somehow lacks jurisdiction.

   The argument confuses the issue.         “It is firmly established in our

   cases that the absence of a valid (as opposed to arguable) cause

   of action does not implicate subject-matter jurisdiction, i.e.,

   the courts' statutory or constitutional power to adjudicate the

   case.”      Verizon Maryland, Inc. v. Pub. Serv. Comm’n of Maryland,

   535 U.S. 635, 642-43 (2002) (internal quotation marks and citation

   omitted)(analyzing jurisdictional challenge under 28 U.S.C. § 1331

   as opposed to § 1332).     The Rule 12 challenge to Plaintiffs’ claims

   is better phrased as one of plausibility even if the question is

   if Justin Butcher is covered by the statutes he cites in his

   Amended     Complaint.    This   Court   most    certainly     has   the    legal

   authority to answer that question.              Thus, the Court views the

   pending motion through the Rule 12(b)(6) prism.

        In a related vein, Plaintiffs seek shelter under Rule 56

   because, as they contend, the reference to exhibits transforms

   Halliburton’s motion to one seeking summary judgment.                 The Court

   disagrees.      As the Fourth Circuit has noted, courts are not



   statutory requirements of diversity                jurisdiction      have    been
   satisfied. See 28 U.S.C. § 1332.
                                        7
Case 1:20-cv-00074-TSK-MJA Document 126 Filed 04/15/21 Page 8 of 23 PageID #: 1654
                         MEMORANDUM OPINION AND ORDER
                     GRANTING IN PART AND DENYING IN PART
       DEFENDANT HALLIBURTON ENERGY SERVICES, INC.’S MOTION TO DISMISS

   required to “accept as true allegations that are merely conclusory,

   unwarranted deductions of fact, or unreasonable inferences ... Nor

   must [courts] accept as true allegations that contradict matters

   properly subject to judicial notice or by exhibit.”                 Veney v.

   Wyche, 293 F.3d 726, 730 (4th Cir. 2002) (quoting Sprewell v.

   Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001)). 3

                                 III. DISCUSSION

           Plaintiff Butcher asserts multiple claims against Halliburton

   made subject of the pending motion.          The Court addresses each in

   turn.

           A. Butcher’s Statutory Deliberate Intent Claim Fails Because
              He Is Not Entitled To Recover Benefits for Injury, Disease
              or Death Under West Virginia Workers’ Compensation Law.

           Butcher   initially   asserts    a   claim   for   injury    against

   Halliburton, his employer, for alleged violation of West Virginia

   Code § 23-4-2, or “deliberate intent.”          ECF No. 56 at ¶¶ 44-50.

   Butcher seeks the usual array of damages. Id. at ¶ 49.         Halliburton

   argues Butcher cannot seek such damages – or any compensation under

   West Virginia workers’ compensation law – because he was only a

   temporary employee within the state.

           West Virginia Code § 23-2-1 proscribes limits on West Virginia

   law and its application to “temporary employees.”

                If the employee is a resident of a state other
                than this state and is subject to the terms

   3   But see n.5, infra.
                                        8
Case 1:20-cv-00074-TSK-MJA Document 126 Filed 04/15/21 Page 9 of 23 PageID #: 1655
                      MEMORANDUM OPINION AND ORDER
                  GRANTING IN PART AND DENYING IN PART
    DEFENDANT HALLIBURTON ENERGY SERVICES, INC.’S MOTION TO DISMISS

               and provisions of the workers' compensation
               law or similar laws of a state other than this
               state, the employee and his or her dependents
               are not entitled to the benefits payable under
               this chapter on account of injury, disease or
               death in the course of and as a result of
               employment temporarily within this state, and
               the rights of the employee and his or her
               dependents under the laws of the other state
               shall be the exclusive remedy against the
               employer on account of any injury, disease or
               death.

   W.   Va.   Code   §   23-2-1c(c).    Butcher    is   a   resident   of   the

   Commonwealth of Virginia. ECF No. 56 at ¶ 2.              Thus, a central

   question as to whether he can advance a “deliberate intent” claim

   for the injuries allegedly sustained while working in West Virginia

   is whether he is “subject to the terms and provisions of the

   workers’ compensation laws of a state other than this state ...”

   If he is, his exclusive, i.e., only, remedy lies elsewhere.

         The West Virginia Insurance Commission has provided guidance

   on this specific question.      Specifically, Rule 7.1 states

               Extraterritorial employees performing work in
               the State of West Virginia on a temporary
               basis (i.e., for a period not exceeding thirty
               (30) calendar days in any three hundred and
               sixty-five (365) day period) are not required
               to be covered with West Virginia workers’
               compensation coverage. If an extraterritorial
               employee is injured while working in this
               state    on    a    temporary    basis,    the
               extraterritorial      employee’s     exclusive
               workers’ compensation remedy is under the laws
               of the state to which the extraterritorial
               employee is subject.



                                        9
Case 1:20-cv-00074-TSK-MJA Document 126 Filed 04/15/21 Page 10 of 23 PageID #: 1656
                      MEMORANDUM OPINION AND ORDER
                  GRANTING IN PART AND DENYING IN PART
    DEFENDANT HALLIBURTON ENERGY SERVICES, INC.’S MOTION TO DISMISS

   W. Va. C.S.R. 85-8-7.1.        The Supreme Court of Appeals of West

   Virginia has also addressed the issue.         Back in 1992, that Court

   recognized the language of W. Va. Code § 23-2-1c(c) as “mak[ing]

   the compensation law of another state the exclusive remedy against

   the employer for a nonresident employee who is temporarily employed

   in [West Virginia], if such employee is injured in [West Virginia]

   and is covered by his or her employer’s workers compensation in

   the other state.”     Syl. Pt. 3, Pasquale v. Ohio Power Company, 418

   S.E.2d 738 (W. Va. 1992) (emphasis added).         Ultimately, the Court

   held “a foreign corporation not covered by West Virginia workers’

   compensation law, but covered by the compensation law of its home

   state,   temporarily    employing   an    out-of-state   resident    who   is

   injured in West Virginia, is immune from suit for contribution by

   a joint tortfeasor.”       Id. at Syl. Pt. 4 (emphasis added).

         In 1996, the Supreme Court of Appeals extended Pasquale noting

   “[a] nonresident employee who is injured in [West Virginia] and is

   protected    under   the    terms   and   provisions     of   the   workers’

   compensation laws of a foreign state shall not be entitled to the

   benefits and privileges provided under the West Virginia Workers

   Compensation Act, including the right to file and maintain a

   deliberate intent cause of action under W. Va. Code § 23-4-2(c)(2)

   (1994).” Syl. Pt. 3, Gallapoo v. Wal-Mart Stores, Inc., 475 S.E.2d

   172 (W. Va. 1996) (emphasis added).


                                        10
Case 1:20-cv-00074-TSK-MJA Document 126 Filed 04/15/21 Page 11 of 23 PageID #: 1657
                      MEMORANDUM OPINION AND ORDER
                  GRANTING IN PART AND DENYING IN PART
    DEFENDANT HALLIBURTON ENERGY SERVICES, INC.’S MOTION TO DISMISS

         As with all things, the express, specific language of the

   applicable regulation is important.          The Code of State Regulations

   requires an employee to “perform work” – not reside or base - in

   West Virginia for a period not exceeding thirty (30) calendar days

   to    be   considered     temporary.         Plaintiffs’       opposition    to

   Halliburton’s motion and their Amended Complaint attempt, but fall

   short, of pleading just that.          Plaintiffs do not argue Justin

   Butcher    exceeded   that   thirty    day    threshold.       Instead,     they

   repeatedly note he worked EXACTLY thirty days.            See Pl. Resp. Br.,

   ECF No. 73, at 6 (“Out of the forty-eight (48) calendar days that

   Plaintiff was assigned to work in West Virginia from March 13,

   2018, until he was injured on April 30, 2018, he was actually

   required to be in West Virginia for 30 paid days EXACTLY ...) and

   (“... Plaintiff Justin Butcher performed work for 30 payroll days

   EXACTLY ...”)(emphasis added).         Later in that same submission,

   Plaintiffs note Butcher “was sent to West Virginia ... for ... 48

   calendar days in total.”      Id. at 13 (emphasis added); see also id.

   at 14 (“During the entire time Plaintiff was assigned to work in

   the   state   of   West   Virginia,    a     total   of   48   calendar     days

   ...”)(emphasis added).       However, there is no allegation, argument

   or even suggestion he “performed work” each of those days or in

   excess of the thirty (30) day threshold to trigger West Virginia

   workers’ compensation coverage.


                                         11
Case 1:20-cv-00074-TSK-MJA Document 126 Filed 04/15/21 Page 12 of 23 PageID #: 1658
                      MEMORANDUM OPINION AND ORDER
                  GRANTING IN PART AND DENYING IN PART
    DEFENDANT HALLIBURTON ENERGY SERVICES, INC.’S MOTION TO DISMISS

         The Response Brief’s argument is of particular note compared

   to the careful wording of the Amended Complaint.                       That pleading

   never alleges Justin Butcher performed work in excess of thirty

   days in West Virginia.        For example, the “Introduction, Parties,

   Jurisdiction and Venue” section alleges “he was an employee of

   HALLIBURTON,    working      on    a    non-temporary        basis   in      Pennsboro,

   Ritchie County, West Virginia, for more than 30 consecutive working

   days prior to the date of his injuries ...”                    ECF No. 56 at ¶ 2.

   The only other allegation relevant here states “Plaintiff was an

   extraterritorial employee who had worked in West Virginia for a

   continuous period of time exceeding thirty (30) calendar days ...”

   Id. at ¶ 82.      Plaintiffs seem to intentionally avoid the critical

   distinction between extraterritorial, which Justin Butcher clearly

   was, with “non-temporary” which absolutely requires an employee to

   have performed work for a period exceeding thirty (30) days in any

   three hundred sixty-five (365) day period.                   See W. Va. C.S.R. §

   85-8-7.1.

         Accepting     Plaintiffs’         argument      here     would      render    the

   regulation’s      use   of   the       word    “exceeding”     meaningless.          “A

   regulation that is proposed by an agency and approved by the

   Legislature    is   a   “legislative          rule”   as   defined     by    the   State

   Administrative Procedures Act, W. Va. Code, § 29A–1–2(d), and such

   a legislative rule has the force and effect of law.”                        Syl. Pt. 5,


                                             12
Case 1:20-cv-00074-TSK-MJA Document 126 Filed 04/15/21 Page 13 of 23 PageID #: 1659
                      MEMORANDUM OPINION AND ORDER
                  GRANTING IN PART AND DENYING IN PART
    DEFENDANT HALLIBURTON ENERGY SERVICES, INC.’S MOTION TO DISMISS

   Smith v. West Virginia Human Rights Comm’n, 602 S.E.2d 445, 447

   (W. Va. 2004).          “It is generally accepted that statutes and

   administrative regulations are governed by the same rules of

   construction.” West Virginia Racing Comm’n v. Reynolds, 780 S.E.2d

   664, 668 (W. Va. 2015)(internal citation omitted).                   This Court

   cannot abide such selective reading or interpretation of duly-

   enacted pronouncements from the legislative branch.                 See Discover

   Bank v. Vaden, 396 F.3d 366, 369 (4th Cir. 2005) (“It is a classic

   canon of statutory construction that courts must give effect to

   every provision and word in a statute and avoid any interpretation

   that         may     render        statutory      terms        meaningless       or

   superfluous.”)(internal quotation marks and citation omitted); T.

   Weston, Inc. v. Mineral Cnty., 638 S.E.2d 167, 171 (W. Va. 2006)

   (“It is presumed that each word in a statute has a definite meaning

   and purpose.”)(internal citation omitted).

          The    same   could    be   said   for   the   phrase    “perform     work.”

   Plaintiffs make repeated reference to “calendar days” and claim

   Butcher “worked for a period exceeding thirty (30) calendar days”

   but are careful to not allege or argue he performed work each of

   those days.        The Response Brief confirms the lack of this critical

   factual allegation.          Plaintiffs go so far as to claim Halliburton

   “attempts to cloud this issue by asserting that Plaintiff was a

   temporary employee because it only paid him for work done on 28


                                             13
Case 1:20-cv-00074-TSK-MJA Document 126 Filed 04/15/21 Page 14 of 23 PageID #: 1660
                      MEMORANDUM OPINION AND ORDER
                  GRANTING IN PART AND DENYING IN PART
    DEFENDANT HALLIBURTON ENERGY SERVICES, INC.’S MOTION TO DISMISS

   payroll days ...”        [ECF No. 73 at 14].         Contrary to Plaintiffs’

   argument,    the    plain     meaning   of     the   regulation     requires    an

   extraterritorial        employee   to   perform      work   –    not   simply   be

   physically located – in West Virginia for more than thirty (30)

   days. No such allegation or argument is presented here. Moreover,

   nothing in the regulation or precedent interpreting the regulation

   suggests, as Plaintiffs do, that calendar, non-working days should

   be the controlling metric or, even more drastic, that somehow

   “dates during the consecutive time frame when the employee is

   granted the right to take vacation days” should count.                  “Perform

   work” means just that, to work.              Days spent on other pursuits do

   not salvage Plaintiffs’ claim here.

         Plaintiffs further urge the Court to focus its analysis on W.

   Va. C.S.R. § 85-8-7.4.          That regulation provides “[a]n employer

   and an employee who are both subject to the workers' compensation

   laws of a state other than West Virginia may enter into a written

   agreement in which the employer and employee both agree to be bound

   by   the   laws    of   the   other   state[.]”       Id.   (emphasis     added).

   Plaintiffs argue this provision, read with W. Va. C.S.R. § 85-8-

   7.2, compels denial of the pending motion.                      Section 85-8-7.2

   states:

               Extraterritorial employees working in West
               Virginia    on    a   non-temporary     basis.
               Extraterritorial employees who perform work in
               the State of West Virginia on a non-temporary
                                           14
Case 1:20-cv-00074-TSK-MJA Document 126 Filed 04/15/21 Page 15 of 23 PageID #: 1661
                         MEMORANDUM OPINION AND ORDER
                     GRANTING IN PART AND DENYING IN PART
       DEFENDANT HALLIBURTON ENERGY SERVICES, INC.’S MOTION TO DISMISS

                basis (i.e., for a period exceeding thirty
                (30) calendar days in any three hundred and
                sixty-five (365) day period) and are not
                otherwise exempt from West Virginia's workers'
                compensation laws must be covered with West
                Virginia   workers'    compensation   coverage
                unless they enter into an agreement with their
                employer described under subsection 7.4. of
                this section. An employer of extraterritorial
                employees has a duty to immediately advise its
                West   Virginia   private   carrier  when   it
                reasonably believes it will be employing
                extraterritorial employees in the State of
                West Virginia on a non-temporary basis, so
                that premium can be adjusted accordingly.

   Id. Plaintiffs’ argument is misplaced based on the clear language

   of these regulations.           Plaintiff Justin Butcher does not satisfy

   the     initial     prerequisite      –   working    as   an    “extraterritorial

   employee ... on a non-temporary basis ...”                Without meeting that

   initial hurdle, the remainder of the regulation’s commands are

   irrelevant        here    including   the      requirement     the   employer   and

   employee    reach        an   agreement   to    be   subject    to   the   workers’

   compensation laws of another jurisdiction. 4                 As discussed above,



   4 Plaintiffs appear to advance an argument with respect to the
   agreement contemplated by W. Va. C.S.R. § 85-8-7.2 and 7.4
   heretofore not addressed by the West Virginia courts outside a
   dissent to a Memorandum Opinion.      In her dissent to Mize v.
   Commonwealth Mining, LLC, No. 16–0413, 2017 WL 1348516, at *6 (W.
   Va. April 7, 2017), Justice Workman notes her belief, joined by
   Justice Davis, that the lack of agreement would subject the
   employer and employee to both West Virginia law and the law of the
   other jurisdiction.   Justice Workman contends the majority, at
   best, ignores the issue in deciding Mize. Regardless, for what
   that Memorandum Decision may be worth, the majority does not adopt
   Justice Workman’s analysis in its opinion. Bound to faithfully
                                             15
Case 1:20-cv-00074-TSK-MJA Document 126 Filed 04/15/21 Page 16 of 23 PageID #: 1662
                      MEMORANDUM OPINION AND ORDER
                  GRANTING IN PART AND DENYING IN PART
    DEFENDANT HALLIBURTON ENERGY SERVICES, INC.’S MOTION TO DISMISS

   Plaintiff Justin Butcher, based on the record before the Court,

   has neither alleged nor argued he performed work in West Virginia

   for a period EXCEEDING thirty days.

         Again,   the   Court   assess   Halliburton’s    motion   under   the

   stringent standards of Rule 12(b)(6).            The Fourth Circuit has

   advised district courts:

               At bottom, determining whether a complaint
               states on its face a plausible claim for
               relief and therefore can survive a Rule
               12(b)(6) motion will “be a context-specific
               task that requires the reviewing court to draw
               on its judicial experience and common sense.
               But where the well-pleaded facts do not permit
               the court to infer more than the mere
               possibility of misconduct, the complaint has
               alleged—but it has not ‘show[n]’—‘that the
               pleader is entitled to relief,’ ” as required
               by Rule 8. Iqbal, 129 S. Ct. at 1950
               (alteration in original) (citation omitted)
               (quoting Fed. R. Civ. P. 8(a)(2)). The Court
               noted that even though Rule 8 “marks a notable
               and generous departure from the hyper-
               technical, codepleading regime of a prior era,
               ... it does not unlock the doors of discovery
               for a plaintiff armed with nothing more than
               conclusions.” Id.

   Francis, 588 F.3d at 193.         Plaintiffs’ Amended Complaint falls

   short even with the deference required under Rule 12, Iqbal and

   Twombly.    The well-pleaded facts do not give rise to a plausible

   claim Plaintiff Justin Butcher performed work in West Virginia for




   apply the law of the state of West Virginia, this Court cannot
   follow that path either.
                                         16
Case 1:20-cv-00074-TSK-MJA Document 126 Filed 04/15/21 Page 17 of 23 PageID #: 1663
                         MEMORANDUM OPINION AND ORDER
                     GRANTING IN PART AND DENYING IN PART
       DEFENDANT HALLIBURTON ENERGY SERVICES, INC.’S MOTION TO DISMISS

   a period exceeding thirty (30) days at the time of his injury. 5

   Therefore, as the Supreme Court of Appeals of West Virginia has

   held, he cannot state a claim for deliberate intent under W. Va.

   Code §23-4-2.     Halliburton’s motion is GRANTED with respect to the

   Amended Complaint’s Count III on these grounds.

           B.   Plaintiffs’ Amended Complaint fails to satisfy             the
                specificity requirements for a fraud claim.

           Plaintiffs further allege a cause of action for fraud premised

   on Persinger v. Peabody, 474 S.E.2d 887 (W. Va. 1996).          There, the

   Supreme Court of Appeals established and framed the claim as

   follows:

                An employee’s cause of action against his/her
                employer for fraudulent misrepresentation
                concerning     the     employee’s     workers’
                compensation   claim   must   be   pled   with
                particularity and must be supported by factual
                allegations    identifying   the    employer’s
                particular   acts   or   circumstances   which
                distinguish the intentional tort of fraudulent
                misrepresentation    from    the    employer’s
                negligent misrepresentation or mere delay in

   5 The Court’s decision here does not necessarily require reference
   or reliance upon any of the exhibits or attachments to
   Halliburton’s   motion   as   the  Amended   Complaint’s   factual
   allegations are insufficient to plausibly state a claim;
   therefore, Plaintiffs’ argument that the motion should be
   converted to one seeking summary judgment under Rule 56 (allowing
   Plaintiffs to properly avoid such a fate citing the need for
   additional discovery) is unpersuasive. Regardless, the exhibits
   provided by Halliburton in support of its motion confirm
   Plaintiff’s allegations that Justin Butcher did not perform work
   for a period of time in excess of thirty days. See Veney, 293
   F.3d at 730; Sprewell, 266 F.3d at 988 (both authorizing district
   court to consider exhibits in direct contradiction of complaint
   allegations without converting motion).
                                        17
Case 1:20-cv-00074-TSK-MJA Document 126 Filed 04/15/21 Page 18 of 23 PageID #: 1664
                      MEMORANDUM OPINION AND ORDER
                  GRANTING IN PART AND DENYING IN PART
    DEFENDANT HALLIBURTON ENERGY SERVICES, INC.’S MOTION TO DISMISS

                  processing or payment of said claim, the
                  latter two of which are not sufficient to
                  support an employee’s independent cause of
                  action.

   Id. at 898.       While that holding finds much of its basis in West

   Virginia’s pleading rules, the Federal Rules of Civil Procedure

   impose the same stringent requirements. Rule 9(b) requires a party

   to “state with particularity the circumstances constituting fraud

   or mistake.”          Fed. R. Civ. P. 9(b).         This Court has previously

   observed       “[t]he    circumstances       that    must    be   pleaded     with

   particularity include ‘the time, place, and contents of the false

   representations, as well as the identity of the persons making the

   misrepresentation and what he [or she] obtained thereby.’” Bennett

   v. Skyline Corp., 52 F.Supp.3d 796, 813 (N.D.W. Va. 2014).

         Plaintiffs’ Amended Complaint falls short of this admittedly

   lofty burden.          The most Plaintiff alleged in that pleading in

   support of the fraud claim are legal conclusions.                     Plaintiff

   alleges    that       Halliburton   “unlawfully      and    deceptively     caused

   Plaintiff’s [workers’ compensation] claim to be removed from the

   West Virginia workers’ compensation system, without Plaintiff’s

   consent or agreement, and re-filed it as a workers’ compensation

   claim in the State of Ohio” all while allegedly knowing Plaintiff

   was a non-temporary employee in the state of West Virginia.                   ECF

   No.   at   ¶    82.     An   unnamed   person   from   Halliburton    allegedly

   “misrepresented to Plaintiff and his wife while he was in the
                                           18
Case 1:20-cv-00074-TSK-MJA Document 126 Filed 04/15/21 Page 19 of 23 PageID #: 1665
                      MEMORANDUM OPINION AND ORDER
                  GRANTING IN PART AND DENYING IN PART
    DEFENDANT HALLIBURTON ENERGY SERVICES, INC.’S MOTION TO DISMISS

   hospital in West Virginia that he was required by law to be covered

   under Ohio” laws.        Id. at ¶ 83.        Halliburton then allegedly

   “knowingly    misrepresented     to    the   Ohio   Bureau    of   Workers’

   Compensation that, even without Plaintiff’s consent or agreement,

   the Ohio Bureau of Workers’ Compensation had jurisdiction to

   process    Plaintiff’s    extraterritorial     claim.”       Id.   at   ¶84.

   Plaintiff further alleges such conduct was deceptive, fraudulent

   and discriminatory in manner, and that Halliburton denied certain

   rights owed to him under the laws of West Virginia.           Id. at ¶88.

         However, the Amended Complaint is most notable for what it

   fails to include – dates, times, individual actors and the benefit

   derived from the alleged fraudulent scheme.              See Bennett, 52

   F.Supp.3d at 813.      Considering the standard imposed on pleadings

   asserting claims for fraud, the motion must be and is hereby

   GRANTED with respect to Count VI’s common law fraud claim.

         C.    Defendant has not demonstrated entitlement to relief
               under Rule 12 with respect to Plaintiff’s Discrimination
               Claim under W. Va. Code § 23-5A-1.

         Plaintiffs also allege a claim for unlawful discrimination in

   violation of W. Va. Code § 23-5A-1.              That statute prohibits

   discrimination “in any manner against any of his present or former

   employees because of such present or former employee's receipt of

   or attempt to receive benefits under this chapter.”            W. Va. Code

   § 23-5A-1 (emphasis added). Although the lengthy Amended Complaint


                                         19
Case 1:20-cv-00074-TSK-MJA Document 126 Filed 04/15/21 Page 20 of 23 PageID #: 1666
                      MEMORANDUM OPINION AND ORDER
                  GRANTING IN PART AND DENYING IN PART
    DEFENDANT HALLIBURTON ENERGY SERVICES, INC.’S MOTION TO DISMISS

   is   somewhat    sparse    on    the   specific     instances     of   alleged

   discrimination, the Court believes a threshold issue exists before

   it can assess the sufficiency of the Amended Complaint under the

   Rule 12 challenge, Iqbal and Twombly.            Specifically, the Court is

   unable to find any authority addressing the question as to whether

   an   employee,   ultimately      covered    by   another   state’s     workers’

   compensation laws – as the Court believes Plaintiff to be here, is

   nonetheless entitled to the protections of the anti-discrimination

   provisions of West Virginia’s workers’ compensation system.                The

   plain language of the statute provides no answer but also does not

   facially contemplate the limitations on Plaintiffs’ other claims

   here.     Specifically, unlike the other issues already addressed

   supra, W. Va. Code § 23-5A-1 places no disclaimer or limitation on

   those prohibited from discriminating – employers.                 The statute

   merely states “[n]o employer” may engage in the proscribed conduct

   without further defining the term.           In short, the West Virginia

   Legislature chose the broad path here.           For that reason, the Court

   is   of   the   opinion   that   the   matter     may   present   a    question

   appropriate for certification to the Supreme Court of Appeals of

   West Virginia.

         This Court, via the Honorable Irene M. Keeley, recently

   outlined the relevant law governing certified questions.

                    West Virginia has enacted the Uniform
               Certification of Questions of Law Act,
                                          20
Case 1:20-cv-00074-TSK-MJA Document 126 Filed 04/15/21 Page 21 of 23 PageID #: 1667
                      MEMORANDUM OPINION AND ORDER
                  GRANTING IN PART AND DENYING IN PART
    DEFENDANT HALLIBURTON ENERGY SERVICES, INC.’S MOTION TO DISMISS

               (“UCQLA”), W. Va. Code § 51–1A–1, et seq.,
               which provides:

                     The Supreme Court of Appeals of West
                     Virginia may answer a question of
                     law certified to it by any court of
                     the United States ... if the answer
                     may be determinative of an issue in
                     a pending case in the certifying
                     court and if there is no controlling
                     appellate decision, constitutional
                     provision or statute of this state.

               W. Va. Code § 51–1A–3. The Supreme Court of
               Appeals has recognized that the purpose of
               this statute is “to provide foreign courts
               with the benefit of [its] determination of
               West Virginia law” and “to resolve ambiguities
               or unanswered questions” in the same. Abrams
               v. W. Va. Racing Comm'n, 263 S.E.2d 103, 106
               (W. Va. 1980) (internal quotations omitted);
               see also Morningstar v. Black and Decker Mtg.
               Co., 253 S.E.2d 666, 669 (W. Va. 1979). The
               provisions of the UCQLA are discretionary for
               both the certifying court and the Supreme
               Court of Appeals. Abrams, 263 S.E.2d at 105;
               see also Lehman Bros. v. Schein, 416 U.S. 386,
               391 (1974) (“[Certification's] use in a given
               case rests in the sound discretion of the
               federal court.”).

   Pajack v. Under Armor, Inc., et al., No. 1:19-CV-160, ECF No. 290,

   at p.9 (N.D.W. Va. March 5, 2021) (Keeley, J.).           The parties are

   hereby ORDERED to file briefing on (1) whether the matter is

   appropriate for certification under the foregoing and (2) if so,

   how the question(s) should be framed and, potentially, answered.

   A separate order setting the briefing schedule and, possibly, a

   hearing date will be forthcoming.          Defendant’s motion on Count



                                        21
Case 1:20-cv-00074-TSK-MJA Document 126 Filed 04/15/21 Page 22 of 23 PageID #: 1668
                      MEMORANDUM OPINION AND ORDER
                  GRANTING IN PART AND DENYING IN PART
    DEFENDANT HALLIBURTON ENERGY SERVICES, INC.’S MOTION TO DISMISS

   VI’s statutory discrimination claim is DENIED WITHOUT PREJUDICE

   AND WITH LEAVE TO REFILE IF NECESSARY.

         D.     Plaintiff Jennifer Butcher’s Loss of Consortium Claim
                Survives Rule 12 Challenge.

         Plaintiff    Jennifer   Butcher         asserts   a   loss    of   consortium

   claim.     “Although the loss of consortium claim is a separate cause

   of action, plaintiffs commonly join loss of consortium and tort

   actions.” DuPont v. U.S., 980 F.Supp. 192, 197 (S.D.W. Va. 1997).

   “The invasion of the deprived spouse's interests in the marriage

   is a separate tort against that spouse, although it is conditioned

   upon factors that also constitute a tort against the impaired

   spouse.” Id. (quoting Restatement (Second) Of Torts § 693 cmt. g

   (1976)) (internal quotations omitted). “In raising a loss of

   consortium claim, the only separate allegations that must be made

   to survive a motion to dismiss are that the plaintiffs suffered a

   loss of consortium, and that the loss of consortium was caused by

   the   tortuous    activity    of   the    tortfeasor        which   impaired      the

   plaintiff's spouse.” Councell v. Homer Laughlin China Co., 823 F.

   Supp. 2d 370 (N.D.W. Va. 2001).

         Here, although the Court has dismissed most of Plaintiffs’

   causes of action against Halliburton, the statutory discrimination

   claim remains at this point.         Thus, the Court cannot find, under

   the   applicable     standards,     that       Plaintiffs      have      failed   to



                                            22
Case 1:20-cv-00074-TSK-MJA Document 126 Filed 04/15/21 Page 23 of 23 PageID #: 1669
                      MEMORANDUM OPINION AND ORDER
                  GRANTING IN PART AND DENYING IN PART
    DEFENDANT HALLIBURTON ENERGY SERVICES, INC.’S MOTION TO DISMISS

   articulate a plausible loss of consortium claim.                Defendant’s

   motion on this Count is DENIED.

                                  IV.   CONCLUSION

         For the foregoing reasons, Defendant Halliburton’s motion

   [ECF No. 60] is GRANTED with respect to Counts III (Deliberate

   Intent – W. Va. Code § 23-4-2) and Count VI (Fraud claim only).

   The motion is DENIED WITHOUT PREJUDICE WITH LEAVE TO REFILE IF

   NECESSARY as it relates to Count VI (Discrimination – W. Va. § 23-

   5A-1) and DENIED with respect to Plaintiff Jennifer Butcher’s Loss

   of Consortium claim.

         A separate order establishing the briefing schedule with

   respect to the statutory discrimination claim and the potential

   need to certify the question loosely identified here as well as

   setting   a   status   conference    to   discuss   discovery    and   other

   litigation management matters going forward will be entered.

         The Clerk is hereby directed to forward a copy of this Order

   to counsel of record via the CM/ECF system.

         IT IS SO ORDERED.

         Entered this 15th day of April, 2021.

                                             /s/ Thomas S. Kleeh
                                             THOMAS S. KLEEH
                                             UNITED STATES DISTRICT JUDGE




                                        23
